Citation Nr: 1412196	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part, the Statement of the Case (SOC), issued by the RO in September 2011, determined that the previously denied claim for service connection for hepatitis C was reopened.  While acknowledging that the RO in September 2011 adjudicated the Veteran's claim on a de novo basis, the Board is nevertheless required to address whether the Veteran has submitted new and material evidence to reopen her claim for entitlement to service connection for hepatitis C.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

In September 2012, the Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge while sitting at the RO.  A hearing transcript (transcript) of this hearing has been associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  




The claims of entitlement to service connection for hepatitis C and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2009 decision, the RO denied the Veteran's claim of service connection for hepatitis C; the Veteran was notified of this decision and of her appellate rights, but did not perfect an appeal.  The decision became final.

2.  The evidence added to the record since the April 2009 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for hepatitis C.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of service connection for hepatitis C is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

Historically, the appellant's claim for entitlement to service connection for hepatitis C was most recently finally denied by the RO in April 2009 because the evidence of record did not show that the claimed disorder had been either incurred in or caused by the Veteran's active service.  The Board notes that the Veteran's service treatment records have been determined to be unavailable.  See December 2005 Formal Finding on the Unavailability of Service Records.  The Board is mindful that, in a case such as this, where complete service records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The appellant was notified of that decision and her appellate rights in April 2009.  He did not appeal the decision and it became final.  In June 2010, the appellant requested that her claim for entitlement to service connection be reopened.

The Veteran essentially claims to have acquired her hepatitis C as a direct of result of blood transfusions received at the William Beaumont Army Medical Center in El Paso, Texas.  These transfusions were alleged to have occurred during a period of hospitalization in 1984.  See hearing transcript.  She also claims to have been first diagnosed with hepatitis C at the same hospital about one year after this hospital admission.  Medical records from this facility are presently not of record.  She has denied using drugs, having tattoos, sharing razors, and having piercings.

The evidence of record at the time of the last final denial in April 2009 includes, in pertinent part, numerous VA outpatient treatment records, dated most recently in March 2009.  These include many findings of a diagnosis of hepatitis C.  

Private medical records which were before the RO in April 2009 include one dated in October 1992, in which the Veteran claimed to have required blood transfusions about 9 to ten years earlier.  A January 1999 private medical record includes a diagnosis of history of hepatitis C, and a provided history of blood transfusion in 1980.  

Evidence added to the record since the April 2009 rating decision includes a July 2010 letter from a private physician.  In the letter, the physician noted that the Veteran had hepatitis C.  He added that the Veteran contracted hepatitis C in the immediate postpartum period in 1983 after receiving two units of blood.  The physician commented that there was no question the Veteran incurred her hepatitis C as a result of receiving blood in August 1983.  Of note, the physician added that the service medical records were missing from the early portion of the illness and the oldest records we have now are from two years ago.  The Board again notes that no service treatment records are on file.  The physician opined that it was more likely than not that the Veteran's hepatitis C was a direct result of her military service.  

Analysis

The claim for service connection for hepatitis C was most recently finally denied by the RO in April 2009, essentially premised on a finding that the evidence of record did not show that the claimed hepatitis C had been either incurred in or caused by the Veteran's active service.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2009 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hepatitis C.  The majority of this evidence is new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as medical evidence is now on file includes a private medical opinion (which states to the effect that the Veteran's currently-diagnosed hepatitis C was "more likely than not" caused by the Veteran's active service, the claim of entitlement to service connection for hepatitis C may be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence (including the Veteran's hearing testimony), presumed to be credible, relates to unestablished facts of the Veteran currently having hepatitis C that may be associated with service.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hepatitis C.

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim for hepatitis C.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.  To this extent only, the appeal is granted.






REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claim for service connection for hepatitis C.

The Board notes again that records from the William Beaumont Army Medical Center are not of record.  It does not appear that an attempt to obtain these records has been undertaken.  Inpatient clinical records are often maintained separately from general service treatment records and filed according to the hospital where treatment occurred.  See www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html).  Records from the William Beaumont General Hospital, located at Fort Sam Houston, Texas are listed among these clinical record libraries.  VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2).  As these referenced records from the William Beaumont General Hospital may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2013) mandates that VA assist in obtaining such records.

The Veteran also testified in September 2012 that she was in receipt of current VA treatment.  The most recent VA medical records on file are dated in March 2009.  Though, the Board notes, the September 2011 SOC shows that VA records from two different VA medical facilities (located in Durham and Salisbury), and dated through 2011, were evidence.  Thus, pertinent ongoing treatment records, not yet associated with the evidentiary record, should be obtained and associated with the claims folder on remand.

The Board also notes that the Veteran is shown to have informed the undersigned in the course of her September 2012 hearing that she was in receipt of Social Security Administration (SSA) disability benefits, in part for her hepatitis C.  Records from the SSA have neither been sought nor associated with the Veteran's claims folder.  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an effort should be made to obtain all decisions and medical records utilized by SSA in its adjudications pertaining to the Veteran.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board therefore finds that a remand is warranted in this case to obtain an opinion as to whether any current hepatitis C is related to the Veteran's active military service.  See 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning her claimed sleep apnea disorder, the Veteran testified in September 2012 that it was her belief her sleep disorder was related to her active duty.  The Board notes that a March 2009 VA outpatient medical record reports a history of obstructive sleep apnea.  Her former husband has also offered into evidence a statement, where he states that the Veteran had sleeping-related problems in 1982.  The Veteran testified that she was provided with a CPAP machine by VA.  Records of this are not of record.  The Veteran is competent to report observable symptoms, such as trouble sleeping, as well the onset and continuous nature of such problems.  In addition, the record is unclear as to whether the Veteran has sleep apnea, and, if so, whether it is related to her active service.  .  However, the Veteran has not been afforded a VA examination to determine the etiology of her claimed sleep apnea.  In light of the foregoing, the Board finds that a medical opinion is needed to resolve the claim for service connection on appeal.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 ; McLendon, 20 Vet. App. at 79.

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should seek to obtain all separately stored medical records from the William Beaumont General Hospital associated with treatment afforded the Veteran since January 1983.  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

2.  The RO/AMC should obtain and associate with the claims file all VA treatment records not already obtained dated from March 2009 to the present.

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

3.  The RO/AMC should contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of any decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  



Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.

4.  After the development sought above has been accomplished to the extent possible, the RO/AMC should schedule the Veteran to be afforded appropriate examinations in order to obtain opinions as to the etiology of the Veteran's claimed hepatitis C and sleep apnea.  The examiner(s) must review the claims file (to include a copy of this remand), examine the Veteran, and provide an opinion on the following:

While the service treatment records are not available, is any diagnosed hepatitis C and/or sleep apnea at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's active military service, and, in the case of the hepatitis C claim, related to the receipt of blood transfusions at William Beaumont General Hospital.

The examiner(s) is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, statements, and hearing testimony.

The examiner(s) must provide a rationale for the opinions expressed.  In rendering the opinions, the examiner(s) should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner(s) concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

5.  The RO/AMC must notify the Veteran that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and her attorney should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


